UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER DEON BELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-46)


Submitted:   March 22, 2004                 Decided:   April 15, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Carolina,
for Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Deon Bell pled guilty to attempted bank

robbery and was sentenced to 121 months of imprisonment.                  On

appeal, his counsel has filed a brief under Anders v. California,

386 U.S. 738 (1967), alleging that there are no meritorious claims

for appeal but raising the following issues: Whether (1) Bell was

properly sentenced under the Sentencing Guidelines and (2) the

district   court    should    have     departed    because   he   provided

extraordinary acceptance of responsibility or assistance to the

administration of justice.      Although informed of the right to do

so, Bell has not filed a pro se supplemental brief.                  For the

reasons that follow, we affirm in part, and dismiss in part.

           We review a question involving the legal interpretation

of guidelines terminology and the application of that terminology

to a particular set of facts de novo.         United States v. Wessells,

936 F.2d 165, 168 (4th Cir. 1991). Factual determinations that

underlie the application of the guidelines are reviewed for clear

error.   United States v. Daughtrey, 874 F.2d 213, 217-18 (4th Cir.

1989).     We   find   that   Bell    was    properly   sentenced.      More

specifically, we find that the court’s decision to increase Bell’s

offense level by six, under U.S. Sentencing Guidelines Manual

§ 2B3.1(b)(2)(B) (2000), was proper, as the firearm at issue was

“otherwise used.”




                                     - 2 -
           Next, Bell alleges that the district court should have

departed downward because he provided “extraordinary acceptance” of

responsibility.   Where, as here, the sentencing court was aware of

its authority to depart and declined to do so, we lack authority to

review its decision.     United States v. Edwards, 188 F.3d 230,

238-39 (4th Cir. 1999); United States v. Bayerle, 898 F.2d 28,

30-31 (4th Cir. 1990). Accordingly, we dismiss this portion of the

appeal.

           We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.   Accordingly, we affirm in part, and dismiss in

part.   We deny counsel’s motion to withdraw.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 AFFIRMED IN PART,
                                                 DISMISSED IN PART



                               - 3 -